           Case 1:19-cv-02193-CCC Document 53 Filed 03/31/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOHN DOE,                                  :   CIVIL ACTION NO. 1:19-CV-2193
                                           :
                     Plaintiff             :   (Judge Conner)
                                           :
               v.                          :
                                           :
COMMONWEALTH OF                            :
PENNSYLVANIA, et al.,                      :
                                           :
                     Defendants            :

                                      ORDER

      AND NOW, this 31st day of March, 2021, upon consideration of the motions

(Docs. 26, 39) to dismiss plaintiff John Doe’s amended complaint (Doc. 25), filed by

defendants Highmark Health Insurance1 and the Commonwealth of Pennsylvania

and its Department of Human Services, and the parties’ respective briefs in support

of and opposition to said motion, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

      1.       The motions (Doc. 26, 39) to dismiss are GRANTED in part and
               DENIED in part as follows:

               a.    Highmark’s motion (Doc. 26) is GRANTED with prejudice as to
                     Counts I, II, III, and V.

               b.    Highmark’s motion (Doc. 26) is DENIED as to Counts VIII and
                     IX.

               c.    Commonwealth defendants’ motion (Doc. 39) is GRANTED as to
                     Counts III, V, XIII, and XIV.


      1
       Named insurance defendants include Highmark Health Insurance
Company; HM Health Insurance Company; Highmark Health; Highmark, Inc.;
Highmark Blue Cross Blue Shield; and/or Highmark (collectively, “Highmark”).
(See Doc. 25 ¶ 14).
     Case 1:19-cv-02193-CCC Document 53 Filed 03/31/21 Page 2 of 2




         d.    Commonwealth defendants’ motion (Doc. 39) is GRANTED
               without prejudice to Doe’s right to amend as to Counts I, II, VII,
               VIII, and IX.

2.       Doe’s deadline for filing a second amended complaint is DEFERRED
         pending service on the Pennsylvania Employees Benefit Trust Fund
         defendants. Doe may file an omnibus amended complaint consistent
         with the accompanying memorandum and this order within 14 days of
         service upon the remaining defendants.




                                   /S/ CHRISTOPHER C. CONNER
                                   Christopher C. Conner
                                   United States District Judge
                                   Middle District of Pennsylvania
